McDonald, judge
This is an appeal from the order entered in a habeas corpus proceeding.
The recognizance entered into by the appellant and his sureties does not state that they personally appeared in open court when the recognizance was made.
*591In the absence of a recognizance substantially in the form prescribed under the provisions of Art. 831, V.A.C.C.P., this court is without jurisdiction to enter any order other than to dismiss the appeal. Choice v. State, 164 Tex. Cr. R. 224, 298 S.W. 2d 148.
The appeal is dismissed.